 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-19-00508-02-PHX-GMS
10                        Plaintiff,
                                                       DETENTION ORDER
11   v.
12   Yajaira Jackeline Macias,
13                        Defendant.
14
15          On August 29, 2019, Defendant appeared before this Court on a petition to revoke
16   conditions of release. The Court considered the information provided to the Court in
17   determining whether the Defendant should be released on conditions set by the Court.
18          The Court finds, by clear and convincing evidence, that Defendant has violated the
19   conditions of release and that there is no condition or combination of conditions available
20   to the Court that will reasonably assure the appearance of Defendant as required. 18 U.S.C.
21   § 3148(b).
22          IT IS THEREFORE ORDERED that Defendant be detained pending further
23   proceedings.
24          Dated this 29th day of August, 2019.
25
26
                                                              Honorable John Z. Boyle
27                                                            United States Magistrate Judge
28
